EMU                                               06/07/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: PR 22-0004

                                        PR 22-0004

                                                                           JUN 0 7 2022
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Court
                                                                          Stale of Montana

 IN RE THE PETITION OF
                                                                     ORDER
 MACKENZIE BRADT




       Mackenzie Bradt has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since April 2022.
       IT IS ORDERED that upon payrnent of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this 7-- day of June, 2022.


                                                 For the Court,




                                                                  Chief Justice